Citation Nr: 0841569	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether reduction of the rating for nephritic syndrome due to 
glomerulonephritis (renal disability) from 100 percent to 60 
percent was warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veteran Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).

The Board remanded the veteran's claim in June 2007.

The Board further notes that the veteran's June 2008 
statement contains informal claims for recurrent cysts, lower 
extremity numbness and pain, and hand tremors, which are 
referred to the RO for appropriate action.


FINDING OF FACT

One year after the veteran's July 2003 kidney transplant he 
has not had persistent edema and albuminuria with BUN 40 to 
80 mg%; or creatine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  


CONCLUSION OF LAW

Reduction of the rating for nephritic syndrome due to 
glomerulonephritis (renal disability) from 100 percent to 60 
percent was warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.115, 4.115a, 
Diagnostic Code 7530, Diagnostic Code 7531 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), sets out 
VA's duty to notify and assist upon receipt of a claim for 
benefits.  This appeal, however, arose out of the RO's 
decision to reduce the veteran's 100 percent evaluation, 
after reviewing his medical records and recent VA 
examination, rather than from a claim for benefits by the 
veteran.  Therefore, it appears that the provision of the law 
and regulations governing the duty to notify and assist a 
veteran to substantiate a claim do not apply.  Rather, the 
specific procedural safeguards set out in the regulations 
addressing rating reductions control.  

In this regard, where a reduction in an evaluation for a 
service connected disability is warranted and a the lower 
evaluation would resulting a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuation must be prepared 
setting forth all material facts and reasons.  In addition, 
the RO must notify the veteran that he has 60 days to present 
additional evidence showing that compensation should be 
continued at the present level.  38 C.F.R. § 3.105(e).  In an 
October 2004 rating decision and a November 2004 letter to 
the veteran, the RO satisfied these procedural requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  Where a reduction of benefits is found warranted 
following consideration of any addition evidence submitted 
and the reduction was proposed under the provisions of 
38 C.F.R. § 3.105(e), the effective date of the final action 
shall be the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
action expires.  38 C.F.R. § 3.105(e).  Here, notice of the 
final reduction decision was sent in a January 2005 letter 
and the effective date of the reduction was April 1, 2005.  
Thus, the RO satisfied these notice requirements by allowing 
a 60-day period to expire before assigning the reduction 
effective date.  

All relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issue has 
been obtained.  The veteran's service treatment records, and 
VA and private medical records have been obtained.  The 
veteran also had a hearing related to his claim, and he was 
afforded VA medical examinations related to his claim.  
Additionally, the RO has complied with the June 2007 Board 
Remand.  Accordingly, the Board concludes that no further 
assistance to the veteran with the development of evidence is 
required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

By way of history, the veteran was discharged from service 
due to kidney disability in 1969.  Shortly thereafter, he was 
awarded service connection and assigned a 30 percent 
disability evaluation, effective from April 1, 1969.  His 
evaluation was increased to 60 percent in 1975, and in a June 
2001 rating action, the evaluation was increased to 100 
percent, effective from August 2000.  In July 2003, the 
veteran underwent a kidney transplant, and in the January 
2005 rating action at issue, the evaluation was reduced to 60 
percent, effective from April 2005.  

Under applicable criteria, a 100 percent schedular evaluation 
will be assigned for one year following hospital discharge 
for kidney transplant, after which the evaluation of the 
impairment is based on residual renal dysfunction.  The 
minimum rating, however, is 30 percent.  See Diagnostic Code 
7531.  

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or BUN more than 80 mg%; or creatine more than 8 mg%; or 
markedly decreased function of the kidney or other organ 
systems, especially cardiovascular is assigned a 100 percent 
evaluation.  

An 80 percent rating is warranted for persistent edema and 
albuminuria with BUN 40 to 80 mg%; or creatine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  

A 60 percent rating is assigned when there is constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 (diastolic pressure predominantly 120 or 
more).  

As previously set forth, the veteran underwent a kidney 
transplant in July 2003.  Evidently, he was released from the 
hospital following this surgery in August 2003.  August 2004 
private clinic note tracks the health of the veteran 
following his kidney transplant.  At this time changes in the 
veteran's medication are noted, as well as improvement in his 
creatine levels.  The doctor notes that the veteran had 
recently returned from a motorcycle trip, (apparently from 
Wisconsin to North Carolina), with no complaints of nausea, 
vomiting, diarrhea or fever.  At the time, the veteran's 
blood pressure was stable in the 130-140 over 70-90 range.

A VA examination in October 2004 detailed the veteran's 
condition one year after his kidney transplant.  During this 
examination, the examiner noted that the veteran no longer 
required regular dialysis, but that the veteran could not 
participate in any activities that required moderate stress 
or physical exertion.  The veteran's three blood pressure 
readings at this time were 140/90, 150/90 and 144/92.  
Additionally, the veteran had a creatinine level of 2.3 mg/dl 
and a BUN of 2.7 mg/dl.  

A September 2006 private treatment note also details a recent 
history of the veteran's medical health after his kidney 
transplant.  During this examination, the veteran's BUN was 
25 mg/dl and his creatine level was 2 mg/dl.  The doctor 
found the veteran's analysis results to be "unremarkable," 
and further commented that the veteran was doing "fairly 
well."  The veteran's blood pressure was noted as 173/106.  

The veteran's private medical records also include an August 
2007 chart, and a May 2006 lab result that track the 
veteran's BUN and creatine level.  For the period of November 
2004 through August 2007 the veteran's BUN levels ranged from 
21 mg/dl to 34 mg/dl.  During this same period, his creatine 
levels ranged from 1.9 mg/dl to 2.4 mg/dl.  

In May 2008 the veteran was provided another VA examination 
related to his claim.  At this time, the veteran was not 
receiving dialysis and had no persistent edema or 
albuminuria.  The examiner also recorded the veteran's 
account of his inability to complete certain yard related 
tasks (using the "weed wacker for about 100 feet") without 
resting.  At this time the veterans BUN level was 23 mg/dl, 
his creatine level was 1.8 mg/dl and his blood pressure was 
150/80.  Based on his examination of the veteran, the 
examiner found that the veteran did not have generalized poor 
health, though the veteran reported fatigue and limited 
exercise tolerance.  Further, the veteran was found to have 
no specific weakness, anorexia, or weight loss.  

The evidence of record does not support a rating in excess of 
60 percent for the veteran's kidney transplant.  The 
veteran's private test results dated November 2004 through 
August 2007 and his May 2008 VA examination reflect the 
veteran's BUN levels never reached or exceeded 40 mg%, and 
his creatine levels never reached or exceeded 4 mg%.  
Further, no medical evidence of record for the relevant 
period reveals a diagnosis of generalized poor health 
characterized by weakness, anorexia or weight loss, and the 
veteran's diastolic blood pressure level has been below 120.  
Though a May 2008 VA examination indicates that the veteran 
was fatigued at times and had a limited ability to work, this 
examination also indicated the veteran did not have 
persistent edema or albuminuria.  Based on the medical 
evidence of record, the veteran fails to meet the 
requirements for a disability rating in excess of 60 percent 
and his reduction form 100 percent to 60 percent was 
warranted.  

The Board has considered rating the disorder under other 
Diagnostic Codes; however, the veteran does not have a 
postoperative suprapubic cystotomy which would warrant a 100 
percent rating under Diagnostic Code 7516.  The veteran also 
does not have multiple urethroperineal fistulae which would 
warrant a 100 percent rating under Diagnostic Code 7519.  
Additionally, the veteran does not have malignant neoplasm 
which would warrant a 100 percent rating under Diagnostic 
Code 7528.

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned or for 
which the veteran has not been compensated.  His complaints 
and symptoms are likewise contemplated by the rating 
schedule.  Therefore, referral under 38 C.F.R. § 3.321 to the 
Under Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  

Lastly, the Board notes that the protective provisions of 
38 C.F.R. § 3.344 do not apply to the reduction of the 
veteran's rating at issue because that rating was not in 
effect for a long period of time (5 years or more).  See 
Smith (Raymond) v. Brown, 5 Vet. App. 335, 339, (holding that 
38 C.F.R. § 3.344 was not applicable to a rating that had 
been in effect four years, ten months and twenty-two days.).  


ORDER

Reduction of the rating for nephritic syndrome due to 
glomerulonephritis (renal disability) from 100 percent to 60 
percent was proper, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


